 In the MatterofGOLDBLATT BROS, INC,andOFFICE EMPLOYEES'UNION No 20732, A. F. OF L.Case No 8-3795SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONJuly 8, 194On June 5, 1942, the National Labor Relations Board issued a Deci-sion and Direction of Election in the above-entitled proceeding,'directing that an election by secret ballot be conducted within thirty(30) days of the date thereof among specified employees of GoldblattBros, Inc, herein called the Company, at its Wentworth Avenuewarehouse in Chicago,IllinoisOn June 26,1942, the Company filed a "Petition for Rehearing,Reconsideration and Oral Argument"The Board has consideredthe petition and the argument in support thereof, but finds no meritthereinThe petition is hereby deniedThe Board,having been advised by the Regional Director forthe Thirteenth Region that further time within which to hold theelection is necessary,hereby amends the Direction of Election datedJune 5, 1942,by striking theiefrom the words "as early as possiblebut not later than thirty(30) days from the date of this Directionof Election,"and substituting therefor the words"as early as possi-ble but not later than forty-five (45)days from the date of thisDirection of Election "'41N L R B 74142 N L R B, No 42203 In the Matter of GOLDBLATT BROS ,INC.andOFFICE EMPLOYEES' UNIONNo 20732, A. F. OF L.Case No R-3795ORDER PERMITTING WITHDRAWAL OF PETITIONJuly 18,1912The Board, having issued a Decision and Direction of Election,dated June 5, 1942, in the above-entitled case,' and a SupplementalDecision and Amendment to Diiection of Election dated July 8,1942,2 and Office Employees' Union No 20732, A. F. of L., the peti-tioner only labor organization involved herein, having requestedpermission to withdraw the petition for investigation-and certificationof representatives.IT IS HEREBY ORDEREDthat the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaidcasebe, and it hereby is, closed.141 N L R B 7412 42 N L R B 20342 N L R B, No 42a204